
	

115 SRES 364 ATS: Congratulating the University of Central Missouri women's soccer team for winning the National Collegiate Athletic Association Division II Women's Soccer Championship at Swope Soccer Village in Kansas City, Missouri.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 364
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2017
			Mrs. McCaskill (for herself and Mr. Blunt) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Central Missouri women's soccer team for winning the
			 National Collegiate Athletic Association Division II Women's Soccer
			 Championship
			 at Swope Soccer Village in Kansas City, Missouri.
	
	
 Whereas, on December 2, 2017, the University of Central Missouri won the National Collegiate Athletic Association Division II Women's Soccer Championship at Swope Soccer Village in Kansas City, Missouri, which was the first national championship in the history of the University of Central Missouri women's soccer program;
 Whereas the University of Central Missouri women's soccer team completed an undefeated season with a record of 26 wins and no losses or ties, setting a new Division II record for wins in a season;
 Whereas the University of Central Missouri women's soccer team tied a Division II single-season record with 21 shutouts;
 Whereas the University of Central Missouri women's soccer team finished the season as the top-ranked team in the United Soccer Coaches Top 25 Division II postseason poll;
 Whereas 5 of the University of Central Missouri Jennies, Ana Dilkes, Jada Scott, Kayla Hamner, Baylie Edwards, and Abby Rhodes, were named to the Division II Conference Commissioners Association All-America Soccer Teams; and
 Whereas the University of Central Missouri is a leader in promoting soccer and the values of teamwork, commitment, and excellence: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Central Missouri women's soccer team for winning a national title for the first time in the history of the University of Central Missouri women's soccer program while maintaining an undefeated season; and
 (2)encourages the University of Central Missouri to continue promoting the values of teamwork, commitment, and excellence through the soccer and other athletic programs of the University of Central Missouri.
			
